United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2439
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Cloyd Cotton,                             * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: March 30, 2000
                                Filed: April 5, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Cloyd Cotton appeals the district court’s1 denial of his motion for a judgment of
acquittal on a charge of distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1)
(1999). After a careful review of the record and the parties’ submissions, we conclude
that the evidence, viewed most favorably to the verdict, would permit a reasonable-
minded jury to find Cotton guilty beyond a reasonable doubt. See United States v.
James, 172 F.3d 588, 591 (8th Cir. 1999) (standard of review). The evidence showed


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
that officers watched from a distance as an informant equipped with an audio recorder
drove toward Cotton’s residence; the informant returned with cocaine base and
identified Cotton as the seller; and both the informant and one of the officers, who had
known Cotton for several years, identified Cotton’s voice on the recording. See United
States v. Gordon, 974 F.2d 97, 98-100 (8th Cir. 1992) (where FBI agent maintained
surveillance outside building while drug informant made purchase inside, and informant
then turned drugs over to agent, informant’s testimony--which was corroborated by
agent’s--was sufficient to support conviction). We reject Cotton’s attack on the
informant’s credibility. Cf. id. at 100 (where informant’s criminal history and
arrangements with government to avoid prosecution were brought out on cross-
examination, jury’s credibility assessment was not disturbed). Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47B.
       A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-